62160: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62160


Short Caption:IN RE: THE IRREVOCABLE TRUST AGREEMENT OF 1979Classification:Original Proceeding - Civil - Mandamus/Prohibition


Lower Court Case(s):Clark Co. - Eighth Judicial District - P071589Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:Expedited


To SP/Judge:SP Status:


Oral Argument:05/06/2014 at 1:30 PMOral Argument Location:Carson City


Submission Date:05/06/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerCharron C. MonzoMarc P. Cook
							(Bailus Cook & Kelesis)
						Kathleen T. Janssen
							(Bailus Cook & Kelesis)
						


PetitionerCharron C. Monzo Real Estate Trust Agreement of 2005Marc P. Cook
							(Bailus Cook & Kelesis)
						Kathleen T. Janssen
							(Bailus Cook & Kelesis)
						


Real Party in InterestDaisy MonzoPatrick G. Byrne
							(Snell & Wilmer, LLP/Las Vegas)
						Puneet K. Garg
							(Garg Law Firm)
						Bradley J. Richardson
							(Fennemore Craig Jones Vargas/Las Vegas)
						


RespondentGloria Sturman


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-25864: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/26/2012Filing FeeE-Payment $250.00 from Marc P. Cook.


11/26/2012Petition/WritFiled Petition for Writ of Mandamus, or in the Alternative, Prohibition.12-37111




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 1.12-37252




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 2.12-37254




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 3.12-37255




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 4.12-37256




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 5.12-37258




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 6.12-37260




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 7.12-37261




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 8.12-37262




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 9.12-37263




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 10.12-37265




11/26/2012AppendixFiled Appendix to Petition for Writ.  Volume 11.12-37266




12/10/2012Order/ProceduralFiled Order Directing Answer. Real party in interest's answer to writ petition due: 30 days. Petitioner: 15 days to file any reply.12-38770




12/20/2012Notice/IncomingFiled Affidavit of Mailing.12-40281




12/20/2012Notice/IncomingFiled Notice.  Appellant's Appendix Vol 1-11 (Cover sheets and Index) (CD included)12-40282




01/09/2013Petition/WritFiled Answer to Petition for Writ Real Party in Interest Daisy Monzo's Answer to Petition for Writ of Mandamus, or in the Alternative, Prohibition13-00859




01/10/2013Notice/IncomingFiled Errata to Real Party in Interest Daisy Monzo's Answer to Petition for Writ of Mandamus, or in the Alternative, Prohibition.13-01042




01/10/2013AppendixFiled Appendix to Petition for Writ Appendix to Real Party in Interest Daisy Monzo's Answer to Petition for Writ of Mandamus, or in the Alternative, Prohibition13-01043




01/25/2013MotionFiled Petitioner Charron Monzo's Motion to Stay  District Court Order and Proceedings Pending Resolution of Writ Petition.13-02665




01/25/2013Petition/WritFiled Reply in Support of Petition and Appellant's Supplemental Appendix Vol. 12. (Reply begins on page 8 of e-filed document.)13-02673




01/29/2013AppendixFiled Appellant's Supplemental Appendix Volume 12. (CD Included)13-02986




01/29/2013Notice/IncomingFiled Errata to Petitioner Charron Monzo's Motion to Stay District Court Order and Proceedings Pending Resolution of Writ Petition.13-03068




02/04/2013MotionFiled Real Party in Interest Daisy Monzo's Opposition to Motion to Stay District Court Order and Proceedings Pending Resolution of Writ Petition.13-03494




02/11/2013MotionFiled Reply to Opposition to Motion to Stay and Motion for Permission to File Motion in Excess of 10 Page.13-04211




02/11/2013MotionFiled Petitioner Charron Monzo's Amended Reply to Daisy Monzo's Oppositin to Motion to Stay.13-04353




03/26/2013Order/ProceduralFiled Order Granting Stay and Inviting Amicus Curiae Participation. We stay all proceedings in Eighth Judicial District Court Case No. P071589, pending further order of this court. We invite the Probate and Trust Law Section of the State Bar of Nevada to participate in this petition as amicus curiae. Petitioner and real party interest: 11 days from the date of this order to serve the Probate and Trust Law Section with copies of their respective briefs and appendices filed in this matter. Within that same time period, the parties shall file in this court properly completed certifcates of service that comply with NRAP 25(d) for documents served on the Probate and Trust Law Section. The Probate and Trust Law Sectiion shall have 15 days from the date of service of the parties' documents in which to advise this court of either their consent to participate or their intent to decline the invitation to participate as amicus curiae. If the Probate and Trust Law Section consents to participate, we will thereafter set a briefing schedule. Fn1[Petitioner's motion for leave to file a stay motion that exceeds the page limit imposed by NRAP 27(d)(2) is denied as moot because the motion was already filed on January 25, 2013.] Fn2[We acknowledge real party in interest's assertion that she is elderly and will expedite our consideration of this matter accordingly. Moreover, the stay does not apply to the partial summary judgment because both parties acknowledge their agreement allowing petitioner to pay a certain amount of rent to real party in interest in order to live in the property in question pending the outcome of this litigation.]13-08944




04/02/2013MotionFiled Petitioner Charron Monzo's Motion for Clarification.13-09662




04/03/2013Notice/IncomingFiled Real Parties in Interest's Certificate of Service for Briefs and Appendices.13-09790




04/11/2013MotionFiled Real Party in Interest, Daisy Monzo's Response to Petitioner Charron Monzo's Motion for Clarification.13-10784




04/22/2013Order/ProceduralFiled Order Granting Motion for Clarification regarding Amicus Curiae Participation. Petitioner: Certificate of Service due: 11 days. The Probate and Trust Law Section shall have 15 days from the date of service of the documents within which to advise this court of either its consent to participate or its intent to decline the invitation to participate as amicus curiae.13-11794




04/30/2013Notice/IncomingFiled Notice of Entry or Order Granting Motion for Clarification and Certificate of Service.13-12655




05/23/2013MotionFiled Real Party in Interest Daisy Monzo's Motion to Permit Supplemental Briefing.13-15220




05/30/2013MotionFiled Real Party in Interest Daisy Monzo's Motion for Clarification or in the Alternative to Lift Stay.13-15869




06/06/2013MotionFiled Petitioner Charron Monzo's Opposition to Real Party in Interest Daisy Monzo's Motion for Clarification or in the Alternative to Lift Stay.


06/06/2013MotionFiled Petitioner Charron Monzo's Opposition to Real Party in Interest Daisy Monzo's Motion for Clarification or in the Alternative to Lift Stay.13-16566




06/11/2013MotionFiled Petitioner Charron Monzo's Supplement to Her Opposition to Real Party in Interest Daisy Monzo's Motion for Clarification or in the Alternative to Lift Stay.13-17095




06/14/2013MotionFiled Real Party in Interest Daisy Monzo's Reply in Support of Motion for Clarification, or in the Alternative, to Lift Stay.13-17549




06/19/2013Notice/IncomingFiled Notice Declining Invitaion for Amicus Curiae Participation.13-18088




07/01/2013Order/ProceduralFiled Order Granting Motions for Supplemental Briefing and for Clarification. Real party in interest proposes additional briefing on the question this court posed to amicus curiae. Having considered the motion, we grant it. Petitioner and real party in interest shall each have 15 days from the date of this order in which to file and serve supplemental briefs addressing the question posed to amicus curiae. The supplemental briefs may be no longer than 15 pages or 7,000 words. We clarify that our March 26, 2013 stay order pertains only to claims and counterclaims concerning the transfer of the Turnberry Condominiums into and out of trust. The March 26, 2013, order granting the stay applies to District Court Case Nos. P071589 and P071793, and other cases consolidated therewith, only to the extent that issues therein pertain to the condominium transfer.13-19218




07/03/2013MotionFiled Petitioner's Motion for Extension of Time to File Supplemental Brief.13-19552




07/10/2013MotionFiled Real Party in Interest Daisy Opposition to Petitioner's Motion for Extension of Time to File Supplemental Brief.13-20184




07/12/2013Order/ProceduralFiled Order Granting In Part Motion for Extension of Time. The parties shall have until August 2, 2013, to file and serve their supplemental briefs. No further extensions of time will be granted for the supplemental briefing.13-20568




08/02/2013BriefFiled Petitioner's Supplemental Brief.13-22830




08/02/2013Notice/OutgoingIssued Notice of Deficient Certificate of Compliance. Due date: 5 days.13-22832




08/02/2013BriefFiled Supplemental Brief Real Party in Interest Daisy Monzo's Supplemental Briefing on the Issue of Mistake13-22840




08/02/2013Notice/OutgoingIssued Notice of Deficient Certificate of Compliance. Due date: 5 days.13-22839




08/05/2013Notice/IncomingFiled Amended Certificate of Compliance for Real Party in Interest Daisy Monzo's Supplemental Briefing on the Issue of Mistake.13-22900




08/05/2013Notice/IncomingFiled Certificate of Compliance.13-22901




12/04/2013Order/Clerk'sFiled Order Re: Schedule Oral Argument. This matter will be scheduled for oral argument on the next available calendar.13-36399




02/27/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled Tuesday, May 6, 2014, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.14-06549




03/04/2014Notice/IncomingFiled Notice of Appearance of Patrick G. Byrne, Esq. of the law firm of Snell & Wilmer LLP, for the Real Party in Interest Daisy Monzo.14-07011




04/21/2014Notice/OutgoingIssued Oral Argument Reminder Notice14-12826




05/06/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/04/2014MotionFiled Real Party In Interest Daisy Monzo's Motion to Lift Stay for the Limited Purpose of Taking a Third Party Witness Deposition.14-18217




06/10/2014MotionFiled Charron Monzo's Opposition to Real Party In Interest Daisy Monzo's Motion to Lift Stay for the Limited Purpose of Taking a Third Party Witness Deposition.14-18985




06/17/2014MotionFiled Real Party In Interest Daisy Monzo's Reply In Support of Motion to Lift Stay for the Limited Purpose of Taking a Third Party Witness Deposition.14-19974




06/25/2014MotionFiled Charron Monzo's Supplement to Opposition to Real Party In Interest Daisy Monzo's Motion to Lift Stay For The Limited Purpose of Taking a Third Party Witness Deposition.14-20821




06/27/2014MotionFiled Real Party in Interest Daisy Monzo's Notice of Withdrawal, Without Prejudice, of Motion to Lift Stay for the Limited Purpose of Taking a Third Party Witness Deposition14-21225




07/17/2014Order/ProceduralFiled Order Regarding Motion for Relief from Stay.  On June 4, 2014, real party in interest filed a motion seeking limited relief from the stay imposed by this court's July 1, 2013, order.  Thereafter, real party in interest moved to withdraw that motion.  We grant real party in interest's June 27, 2014, motion to withdraw its request for relief from the stay.  Accordingly, no action will be taken on real party in interest's June 4 motion.14-23244




08/07/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." We grant the petition and direct the clerk of this court to issue a writ of mandamus directing the district court to vacate the portion of its order granting Daisy's motion for partial summary judgment and enter an order denying that motion. Fn9[In light of our resolution of this matter, we vacate the stay imposed by our March 26, 2013, order and clarifies by our July 1, 2013, order.] Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/DOuglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 63. EN BANC14-25864




08/07/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Marc P. Cook for service upon Judge Gloria Sturman.14-25902




08/14/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Gloria Sturman on August 12, 2014.14-26779




09/02/2014RemittiturIssued Notice in Lieu of Remittitur.14-28881




09/02/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.